Citation Nr: 0210606	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, including as due to an undiagnosed disorder.

3.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed disorder.

4.  Entitlement to service connection for hypertension with 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION
 
The veteran had active military service from August 1968 to 
April 1973 and from August 1990 to July 1991. He also had 
service in the Kentucky National Guard from February 1974 to 
January 1992. 

This matter was last before the Board of Veterans' Appeals 
(BVA or Board) in August 2000, on appeal from a rating 
decision of the Louisville, Kentucky, Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board found that the appellant had submitted well-grounded 
claims for the benefits at issue under the then-applicable 
law, and remanded the claims for further development of the 
evidence.

Subsequent to the Board's last review, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law.  Although the 
provisions of the VCAA as it applies to this matter are 
discussed below, the Board has reviewed the record in light 
of the VCAA as well as previously existing law, and is of the 
opinion that the record is ready for appellate review.  

The Board observes that in written argument, the appellant 
through his representative has alluded to a pending claim of 
service connection for diabetes.  The claim does not appear 
of record, and it is accordingly referred to the RO for 
appropriate action or clarification.  

Although the representative has argued that the claims 
presently certified for appellate review are "inextricably 
intertwined" with the putative diabetes claim, the Board is 
of the opinion that the claims at issue may be decided 
without having an impact upon any pending claim relative to 
diabetes.  A claim is inextricably intertwined only if the RO 
would have to reexamine the merits of any other claim that 
has been denied by the Board, or the appellate courts, which 
is pending on appeal pursuant to the same action.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  The prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation.  See 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992) (For the proposition as 
cited).  The appellant's current claims are in no manner 
related to a claim for diabetes.

Finally, the record reflect that by rating decision dated in 
February 2002, service connection for a right knee disorder 
was granted and a 10 percent disability evaluation was 
assigned.  Because the appellant has not filed a notice of 
disagreement as to this rating decision, it is not before the 
Board for appellate review.  See 38 U.S.C.A. § 7105(a).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims and all evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.

2.  Any current skin disorder that may be present is not 
shown to be causally or etiologically related to any incident 
of military service.  

3.  A respiratory disorder was not manifested during service 
and is not shown to be causally or etiologically related to 
any incident of military service.

4.  Fatigue was not manifested during service and is not 
shown to be causally or etiologically related to any incident 
of military service.

5.  A hypertensive disorder was not manifested during service 
or within one year of separation from service, and is not 
shown to be causally or etiologically related to any incident 
of military service. 


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated during 
service, nor may one be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

2.  A respiratory disorder was not incurred in or aggravated 
during service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

3.  A disorder characterized by fatigue was not incurred in 
or aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).

4.  Hypertension was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Regulations have been implemented 
in support of the VCAA.  66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The Board has carefully examined the provisions of the VCAA, 
and finds that its provisions have been fulfilled.  Firstly, 
the appellant has been afforded several clarifying VA medical 
examinations to ascertain the nature and etiology of the 
disorders at issue.  These examinations have been conducted 
at both the onset and the conclusion of development of the 
record as it now stands before the Board.

As to notification of evidence that would be required to 
substantiate his claim, the record reflects that by letter 
dated in May 1997, the appellant was informed of the general 
law pertaining to substantiation of claims for compensation 
based upon Persian Gulf service, and requested to provide 
specific information in support of his claim.  The appellant 
responded by letter dated in June 1997, and advised the RO 
that all of his medical treatment for the disorders at issue 
was being provided by the VA Medical Center in Lexington, 
Kentucky.  Accordingly, in August 1997, the RO obtained the 
medical records cited by the appellant from the facility.  
The record indicates that prior to that time, the RO received 
various medical records from the Lexington VA Medical Center 
in May 1997.  Further updated records have been received from 
the Lexington facility during the course of appellate 
proceedings.

As to the requirements as to evidence that would substantiate 
the claim, the record reflects that the appellant has been 
provided with copies of the March 1998 rating decision, as 
well as Statements of the Case dated in September 1998, and 
February and June 1999, as well as the Board's August 2000 
remand.  Each of the foregoing documents details the law 
pertaining to the claims at issue, as well as provides the 
appellant a discussion of the evidence then of record.  
Attached to each of these advisements, the appellant has been 
continually informed of his opportunity to submit additional 
evidence and argument in support of his claims.  

The record thus reveals that the appellant has been apprised 
of the law pertaining to his claims and has been accorded VA 
medical inquiries in their development.  Having reviewed the 
record from this perspective, the Board is of the opinion 
that the claims are ready for appellate review to ascertain 
whether there is any direct or presumptive linkage between 
the appellant's disorders and any incident of his military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).      

The Merits of the Claims

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (2001).  

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this matter, the record also mandates consideration of the 
presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  Under the law, a Persian Gulf veteran shall be 
service-connected for objective indications of chronic 
disability resulting from an illness manifested by one or 
more presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 66 Fed. Reg. 
56,614 (Nov.11, 2001) (to be codified as amended 38 C.F.R. § 
3.317(a)(1)).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Skin Disorder

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Having carefully considered the evidence of record in light 
of the applicable law, the Board observes that recently 
generated medical evidence reveals that the appellant does 
not have a skin disorder, and the claim fails on the basis 
that the appellant does not therefore have a "disability" 
as that term is defined by law.  Furthermore, to the extent 
that the veteran may have a current skin disorder, there is 
no competent medical evidence that relates any such disorder 
to the veteran's period of service.  In fact, the medical 
evidence that does offer an opinion as to the etiology of 
skin disorder diagnosed following service is not supportive 
of the veteran's claim.

The appellant's service medical records from his period of 
active duty from August 1968 to April 1973 are devoid of any 
mention of any complaints, symptoms, or diagnoses of any 
dermatological disorder.  In November 1972, the appellant's 
skin and lymphatic systems were noted to be normal upon 
clinical examination.  By memorandum dated in March 1973, the 
appellant stated that to the best of his knowledge, there had 
been no change in his physical condition since his November 
1972 separation examination.  

During his enlistment with the Kentucky National Guard, the 
appellant was afforded periodic physical examinations.  No 
dermatological abnormalities were noted upon clinical 
evaluation in January 1976, March 1980, May 1984, April 1988, 
and September 1990.  Although the appellant was noted to have 
been treated for a rash on both arms during a period of duty 
in June 1984, and the medical care provider noted his 
frequent exposure to gasoline, there is no further mention of 
a recurrent skin rash or exposure to gasoline thereafter.  In 
a September 1990 medical history questionnaire, the appellant 
specifically denied then having, or ever having had skin 
diseases.

In an October 1992 VA medical certificate, it was noted that 
since the appellant had returned from Persian Gulf service, 
he had developed a rash on his arms and back which occurred 
when he was exposed to sunlight.  In August 1993, a 
diagnostic impression of miliaria rubra was rendered by a VA 
dermatologist.  [Miliaria is "a syndrome of cutaneous 
changes associated with sweat retention and extravasation of 
sweat occurring at different levels in the skin." Miliaria 
rubra may be defined as "a condition resulting from 
obstruction to the ducts of the sweat glands, probably caused 
in part by prolonged maceration of the skin surface."  
Dorland's Illustrated Medical Dictionary (28th ed. 1994) 
1043].

The appellant underwent a VA dermatological examination in 
September 1997. Upon clinical evaluation, the appellant was 
noted to have some scaling on the face and scalp, and some 
papules on the arms and back.  He was diagnosed to have 
photodermatitis.

During the course of a December 1998 personal hearing, the 
appellant testified in substance that he had had an accident 
involving a fuel spill while serving on active duty for 
training with the National Guard.  He denied then receiving 
medical treatment, instead reporting that he showered well, 
changed clothes and proceeded with his mission.  He added 
that after he returned from service in the Persian Gulf, he 
began to have skin rashes along his arms and back.   

In November 2000, the appellant underwent a VA dermatological 
examination.  He reiterated his previous history.  Clinical 
examination revealed mild erythema and scaling diffusely in 
the scalp.  There was also noted significant erythema and 
scaling in the area above the eyebrows.  The appellant's skin 
was otherwise noted to be "essentially normal."  After 
reviewing the claims folder and conducting an examination, 
the physician observed that the appellant's skin rash had 
resolved, but that its history had been consistent with a 
diagnosis of polymorphic light eruption rather than the 
previously rendered diagnosis.  He further opined that such 
symptoms (polymorphic light eruption and seborrheic 
dermatitis) had  "nothing to do with [the appellant's] 
Persian Gulf service."

Although the appellant reported having experienced skin 
rashes shortly following his Persian Gulf Service, these were 
variously diagnosed as photodermatitis and miliaria rubra.  
The identification of a diagnosis, per se, renders 
consideration of an "undiagnosed illness" under statute and 
regulation inappropriate.  See also VAOGCOP 8-98 (1998) (In 
addressing the question of whether VA may pay compensation 
under 38 U.S.C. § 1117 for disability manifested by symptoms 
that either elude diagnosis or are attributed to a poorly-
defined disease such as chronic fatigue syndrome or 
fibromyalgia, it is held that section 1117(a) authorizes 
service connection on a presumptive basis only for disability 
arising in Persian Gulf veterans due to "undiagnosed illness" 
and may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether 
the diagnosis may be characterized as poorly defined.).

In any event, the most recent VA medical examination 
demonstrated that the appellant does not have a 
dermatological disorder, and moreover, that the disorders the 
veteran had been diagnosed as having following service were 
not related to service.  As noted above, this is a critical 
component of a grant of service connection.  Because such is 
necessary under a direct or presumptive theory of 
entitlement, the appellant's claim fails on this basis and 
the appeal is denied.

Respiratory Disorder

Having carefully considered all of the evidence of record in 
light of the applicable law, the Board notes that although 
the appellant has been diagnosed to have chronic obstructive 
pulmonary disease and emphysema, no competent medical 
professional has opined that these disorders are linked to 
any incident of service, and the claim fails on this basis.  

The appellant's service medical records from his period of 
active duty from August 1968 to April 1973 and from August 
1990 to July 1991 are devoid of any mention of any 
complaints, symptoms, or diagnoses of any respiratory 
disorder.  In November 1972, the appellant's nose, sinuses, 
lungs, and chest were noted to be normal upon clinical 
examination.  By memorandum dated in March 1973, the 
appellant stated that to the best of his knowledge, there had 
been no change in his physical condition since his November 
1972 separation examination.  

During a September 1997 VA psychiatric examination, the 
appellant reported that he was then smoking approximately 1/2 
of pack of cigarettes per day, and that he formerly smoked 
two packs per day for approximately 20 years.  The following 
month, the appellant underwent a VA general medical 
examination.  He reported a history of chronic obstructive 
pulmonary disease and that its symptoms had worsened in the 
previous two to three years.  Contemporaneous clinical 
testing confirmed the diagnosis.  

During the December1997 personal hearing, the appellant 
testified in substance that he did not have respiratory 
symptoms prior to leaving for the Persian Gulf, and that such 
symptoms began in late 1991 or early 1992.  At the hearing, 
the appellant submitted a copy of a treatment log authored by 
his private physician, and detailing treatment from August 
1994 to March 1996.  There is no mention of the appellant's 
Persian Gulf service, although the physician noted in the 
last entry that the appellant had "obvious emphysema" and 
that he "[n]eeds to quit smoking."

The appellant underwent a VA physical examination in November 
2000.  He reiterated his history of pulmonary symptoms.  The 
examiner noted that although the appellant reported not 
having smoked for the previous three years, he had smoked 
tobacco heavily from age 15 to age 47, averaging three 
packages of cigarettes per day.  He was diagnosed to have 
severe chronic obstructive pulmonary disease.  In November 
2000, the appellant also underwent a VA radiological chest 
study, and was diagnosed to have upper-lobe-predominant 
emphysema.  

As previously discussed, because the appellant's pulmonary 
disorder has been diagnosed, consideration of the presumptive 
provisions of 38 C.F.R. § 3.317 is not appropriate.  
Moreover, although medical examiners have repeatedly 
commented upon the appellant's extensive nicotine use in the 
context of rendering diagnoses, none have commented upon the 
appellant's Persian Gulf service as a causative agent.  
Although the appellant believes that his pulmonary disorders 
were caused by some incident of his military service, his 
theory regarding this linkage is not competent evidence.  It 
is now well-established that the appellant, as a layperson, 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Because 
the preponderance of the evidence of service connection is 
against the claim, the appeal is denied.  

Fatigue

The Board has carefully considered all of the evidence of 
record, but finds that the preponderance of the evidence is 
against the claim of service connection on a direct basis, as 
well as upon a theory of presumptive entitlement under the 
law.  The central reason for the Board's denial is that the 
appellant's fatigue has been attributed to his non-service-
connected disorders, in particular his chronic obstructive 
pulmonary disease.

The appellant's service medical records from his period of 
active duty from August 1968 to April 1973 and from August 
1990 to July 1991 are devoid of any mention of any 
complaints, symptoms, or diagnoses of any disorder 
characterized as involving recurrent fatigue.  In November 
1972, the appellant's physical condition was assigned the 
following PULHES profile:  

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower 
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
2
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.   By memorandum dated 
in March 1973, the appellant stated that to the best of his 
knowledge, there had been no change in his physical condition 
since his November 1972 separation examination.   

The appellant's claim arose by application received in 
September 1997.  In December 1997, the appellant underwent a 
VA sleep study as part of a Persian Gulf protocol 
examination.  The appellant reiterated that he had 
experienced recurrent fatigue.  As noted, in November 2000, 
the appellant underwent a VA physical examination.  The 
examiner observed that the cause of the appellant's complaint 
of fatigue could not be identified, except that his severe 
obstructive pulmonary disease may account for this symptom.  

In March 2001, the appellant underwent a further general 
medical examination.  It was noted that the appellant had a 
"long history of fatigue."  Upon review of the appellant's 
claims folder, the examiner observed that in December 2000, 
the appellant had undergone emergency coronary artery bypass 
surgery, and that the appellant had reported since having 
improvement but not total elimination of his reported 
fatigue.  The examiner further observed that the appellant 
had not been diagnosed to have sleep apnea, and that the 
appellant reported that he slept well.  She further noted 
that the appellant did not report symptoms consistent with 
chronic fatigue syndrome, but that he did have metabolic 
diseases including diabetes, hypercholesterolemia and severe 
emphysema.  In the physician's view, all of the latter 
disorders caused fatigue.  She diagnosed the appellant to 
have fatigue which was likely to have been caused by multiple 
medical problems, primarily chronic obstructive pulmonary 
disease.  

The foregoing evidence thus indicates that while the 
appellant is noted to have fatigue, on two occasions 
competent medical evidence has attributed this symptom to his 
diagnosed chronic obstructive pulmonary disorder, as well as 
to other non-service-connected conditions.  

In these circumstances, the preponderance of the evidence is 
clearly against a grant of service connection under direct 
and presumptive theories of entitlement.  

Hypertension with Headaches

In addition to the general provisions relative to service 
connection noted above and which are here considered, 
applicable law also provides that certain chronic diseases, 
such as hypertension, when manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.
See note (1), 38 C.F.R. § 4.104, Diagnostic Code 7101 
[Providing that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.].  

Applying the foregoing provisions to the appellant's initial 
period of service, the record clearly indicates that no 
hypertensive symptoms or diagnoses were then rendered.  The 
appellant's service medical records from his period of active 
duty from August 1968 to April 1973 reveal that in December 
1969, he was treated for a severe headache which he described 
as a recurrent migraine.  In a November 1972 pre-separation 
physical examination, no neurological or cardiovascular 
abnormalities were noted.  The appellant's blood pressure 
reading was noted to be 106/48.   By memorandum dated in 
March 1973, the appellant stated that to the best of his 
knowledge, there had been no change in his physical condition 
since his November 1972 separation examination.   
The appellant was afforded numerous physical examinations 
during the course of his service with the Kentucky National 
Guard:  

Date:
Blood Pressure Reading:
January 1976
110/76
March 1980
117/59
May 1984
152/84
September 1990
134/72
June 1991
130/86
	
The appellant's active service medical records dated from 
August 1990 to July 1991 do not reflect any pertinent 
information relative to a hypertensive disorder or headaches.  
In September 1990 and June 1991 medical history 
questionnaires, the appellant denied then having, or ever 
having had, high blood pressure.  

Post-Persian Gulf service, the following blood pressure 
readings were reported:

Date and Provider:
Blood Pressure Reading:
October 1992 (VA)  
160/110	
August 1994 (Non-VA)
114/74
March 1996 (Non-VA)
168/106
April 1996 (Non-VA)
132/80 
October 1996 (VA)	
148/94
March 1997 (VA)	
133/82
October 1997 (VA)	
160/100 

During the December 1998 personal hearing, the appellant 
testified in substance that his first elevated blood pressure 
reading was in 1992, and that he recalled then having 
headaches.  Upon general VA medical examination in November 
2000, the appellant's blood pressure readings were 150/90, 
152/98, and 154/92.   During a March 2001 VA examination, a 
blood pressure reading of 190/40 was noted.  The examiner 
reported that it was unlikely that the appellant's 
hypertension was caused by his military service.  

Having carefully considered all of the evidence of record, 
the Board is of the opinion that the preponderance of the 
evidence is against the claim.  As is noted above, the 
appellant was first noted to have an essential hypertensive 
blood pressure reading in October 1992 (160/110) - 
approximately 14 months after release from active service 
that was consistent with the criterion for the assignment of 
a 10 percent disability rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, note 1.   
The disease did not therefore manifest to a degree of 10 
percent within one year from the date of termination of such 
service, as would mandate presumptive service connection.  

The Board has carefully considered the proximity of time 
between the appellant's release from active service and the 
elevated blood pressure reading with a view towards potential 
application of the benefit-of-the-doubt doctrine.  Under this 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

In this regard, under 38 C.F.R. § 3.307(c), no presumptions 
may be invoked on the basis of advancement of the disease 
when first definitely diagnosed for the purpose of showing 
its existence to a degree of 10 percent within the applicable 
period.  This will not be interpreted as requiring that the 
disease be diagnosed in the presumptive period, but only that 
there be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  The consideration 
of service incurrence provided for chronic diseases will not 
be interpreted to permit any presumption as to aggravation of 
a preservice disease or injury after discharge.  38 C.F.R. § 
3.307(c).  

With application of 38 C.F.R. § 4.104, note 1, the record 
does not suggest that the appellant demonstrated continuously 
high blood pressure readings within the meaning of a 10 
percent manifestation.  Although elevated systolic and 
diastolic high readings were recorded in March 1996 and 
October 1997, and a high diastolic reading in October 1996, 
blood pressure readings in August 1994, April 1996, and March 
1997 were below the threshold that would indicate 
manifestation of 10 percent.  The preponderance of the 
evidence is against the claim:  because no continuous 
hypertensive readings were shown subsequent to October 1992, 
the Board does not find that the evidence is in approximate 
equipoise so as to warrant granting the claim under the 
benefit-of-the-doubt doctrine.  

Application of the presumptive provisions of 38 C.F.R. §3.309 
is therefore not warranted.  Further, because no competent 
medical professional has opined that the appellant's 
currently diagnosed hypertension, and any associated headache 
disorder, was caused by any incident of military service, 
direct service connection is not warranted.


ORDER

Service connection for a skin disorder is denied.

Service connection for a respiratory disorder is denied. 

Service connection for fatigue is denied.

Service connection for hypertension with headaches is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

